DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 6-17 are newly added. Claims 1-17 are pending.
Status of Previous Rejections
The rejections of Claims 1-5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”).
Regarding Claims 1-2 and 5, Nakamura teaches a method for making a rare earth permanent magnet comprising ([0022] to [0040]): making an R-T-B sintered body containing 12-15 at% R, 3-8 at% B and the balance being Fe and/or Co; disposing a powder mixture on a surface of the R-Fe-B sintered body, the powder mixture comprising an alloy powder having an average particles size less than 100 µm and a composition of Ra2TbMcAdHe (wherein R2 is at least one element selected from rare earth elements inclusive of Y and Sc, M is at least one element selected from the group consisting of Al, Cu, Zn Si, P, etc., T is iron and/or cobalt, A is boron and/or carbon, H is hydrogen, 15≤a≤80, 0.1≤c≤15, 0≤d≤30, 0≤e≤(ax2.5), and the balance of b) and an R-Oxide. Thus, Nakamura teaches an embodiment that the powder alloy has a formula Ra2TbMc (when d=0 and e=0). Nakamura discloses that the content of the R-oxide is preferably 0.5-25 wt% of the powder and the size of the R-oxide powder is preferably 0.01 -10 µm ([0034] and [0035]), which meets the recited oxide content and size in Claim 1 and 5. See MPEP 2144.05 I. Nakamura teaches that the adsorption heat treatment is performed in vacuum or inert gas at 360 ºC to (Ts-10)ºC for 1 minute to 10 hours to diffuse the element from the powder mixture into the grain boundary ([0027] and [0039]), which meets the heat treatment conditions recited in Claims 1 and 2. See MPEP 2144.05 I. Nakamura does not teach that the alloy powder has a composition of 1dM2e alloy to improve the coercivity of the magnet (0.1≤e≤99.9; each of M1 and M2 is at least one selected from the group consisting of Al, Si, Co, Cu etc). Nagata further discloses that the produced magnet has increased coercive force with minimized decline of remanence wherein only a minimum Tb or Dy is used ([0008]). Thus, it would be obvious to one of ordinary skill in the art that replacing the Ra2TbMc alloy with M1dM2e alloy as diffusion alloy in the process of Nakamura would be able to produce a magnet with increased coercive force with success as disclosed by Nagata. See MPEP 2144.06. Nagata further discloses that the M1dM2e alloy has a particle size up to 100 µm ([0031]), which meets the recited M1 powder composition and particle size as recited in claims 1 and 5.
Regarding Claim 3, Nakamura teaches ([0038]) dispersing the powder mixture in an organic solvent or water, immersing the sintered magnet body in the resulting slurry, and drying in hot air or vacuum to coat the surface of the sintered magnet body with the powder mixture, which reads on the limitation of instant Claim 3.
Regarding Claim 4, Nakamura discloses the sintered magnet body has a minimum portion with a dimension equal to or less than 20 mm ([0013]), which meets the limitation recited in claim 4.

s 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sagawa (US 2010/0119703), and further in view of Nakamura’339 (US 2009/0226339).
Regarding Claims 1-2, 5-7, 10-12 and 15-17, Sagawa teaches a method for making a rare earth permanent magnet comprising ([0047] to [0065]): making an R-T-B sintered body containing 31.5 wt% Nd+Pr, 1 wt% B and the balance being Fe and Co (Table 1, A-1); disposing a powder mixture on a surface of the R-Fe-B sintered body, the powder mixture consisting of 90 wt% DyO with a diameter of 1 µm and 10 wt% Al with a diameter of 3 µm ([0054]; Table 2, Powder P-1), performing grain boundary diffusion heat treatment at 800 ºC for 10 hours (Table 5, Sample number S-1). 
Sagawa does not explicitly disclose that heat treatment temperature is equal or lower than the sintering temperature. However, performing a diffusion heat treatment at a temperature equal or lower than the sintering temperature is well-known to one of ordinary skill in the art as evidenced by Nakamura’339. Nakamura’339 teaches a diffusion heat treatment process (Abstract) and discloses that after the powder mixture is disposed on the magnet body surface, the magnet body and the powder are heat treated at a temperature of 210 ºC to (Ts-20 ºC) (Ts is sintering temperature) to improve the coercivity of the magnet ([0001]; [0046]). Thus, it would be obvious to one of ordinary skill in the art to perform heat treatment at a temperature of 210 ºC to (Ts-20 ºC) as taught by Nakamura’339 in the process of Sagawa in order to improve the coercivity with success as disclosed by Nakamura’339.
Regarding Claims 3, 8 and 13, Sagawa teaches ([0030]) dispersing the powder mixture in an organic solvent or water, immersing the sintered magnet body in 
Regarding Claims 4, 9 and 14, Sagawa discloses the sintered magnet body has a minimum portion with a dimension equal to or less than 20 mm ([0052]), which meets the limitation recited in claim 4.
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
The applicants argued that it would not have been obvious to modify Nakamura based on the teachings of Nagata as alleged in the Office Action. Nakamura discloses, with respect to the RaTbMcAdHe alloy, that R absorbs in the magnet body mainly through a grain boundary phase by the absorption treatment. (E.g., paragraph [0027]). Therefore, in Nakamura, the RaTbMcAdHe alloy (15≤a≤70) must contain R2 being a rare earth element for diffusing the rare earth element to the magnet body, thus the powder may further contain a rare earth oxide that also contains a rare earth element. Nagata discloses that Ri-Mj or RxTyMz, or M1d-M2e alloy is a diffusion alloy (paragraph [0028]), and R1, M1 or M2 in the diffusion alloy is diffused to grain boundaries in the interior of the sintered body and/or near grain boundaries within sintered body primary phase grains (paragraph [0032]). Therefore, in the case that M1d-M2e alloy is used for the diffusion in Nagata, Nagata teaches that M1 or M2 in the M1d-M2e diffusion alloy is diffused. On the other hand, Nakamura uses a rare earth-containing material for diffusion. However, M1d-M2e alloy of Nagata does not contain a rare earth element. 
In response, Nakamura teaches the diffusion alloy is R-T-M alloy to improve the coercivity of the magnet ([0002]; [0027]). Nagata discloses that both R-T-M alloy and M1d-M2e alloy can be used as diffusion alloy to improve coercivity of the magnet ([0002]; [0028]). Thus, it would be obvious to one of ordinary skill in the art that replacing the Ra2TbMc alloy of Nakamura with M1dM2e alloy as diffusion alloy in the process of Nakamura would be able to produce a magnet with increased coercive force with success as disclosed by Nagata. See MPEP 2144.06. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.